The decree should be reversed and the bill dismissed, with costs to defendant Shipman.
A corporation, organized to purchase and sell real estate, may lease its holdings. A corporation may enter into a fair contract with one of its directors.
The full board of five directors authorized the lease, and had power to do so. Participation by Mr. Shipman, as a director, in such action, along with the other four directors, did not render the lease void. The lease was valid, and no court may cancel *Page 447 
it on the infinitesimal ground that officers of the corporation were given "the free use of the course without payment of greens fees," to the lessee. The later resolution by three members of the board of directors, of whom Mr. Shipman was one, authorizing amendment of the lease to include Mr. Shipman's heirs, even if void, is of no moment for Mr. Shipman is living. If Mr. Shipman is in default under any term of the lease, the remedy of the lessor is at law.